Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Nomugi Tomoyori on 07/07/2021.

The application has been amended as follows: 
1. 	(Currently Amended) A crushing apparatus comprising: 
a first rotary shaft member that rotates about a first axis; a second rotary shaft member that rotates about a second axis parallel to the first axis in an opposite direction to a direction in which the first rotary shaft member rotates; 
a plurality of first rotary cutters provided on the first rotary shaft member and rotating together with the first rotary shaft member; 
a plurality of second rotary cutters provided on the second rotary shaft member and rotating together with the second rotary shaft member; 
a plurality of first spacers provided on the first rotary shaft member; and 

wherein the first rotary cutters and the first spacers are alternately disposed in a first axis direction, 
the second rotary cutters and the second spacers are alternately disposed in the first axis direction, 
the first rotary cutters and the second rotary cutters 30SE-US205045 each form a tearing blade that protrudes in a direction perpendicular to the first axis direction, 
a portion of each of the first rotary cutters and a portion of each of the second rotary cutters overlap when viewed from the first axis direction, and 
a gap is provided between the first rotary cutter and the second rotary cutter in the first axis direction; and
wherein the first rotary cutter and the second rotary cutter each include:
a first surface and a second surface that are perpendicular to the first axis direction, 
a third surface formed in a thickness direction of the first rotary cutter and the second rotary cutter, the tearing blade being provided on the third surface, and 
a ripping blade protruding in a direction intersecting the second surface between the second surface and the third surface, and a size of the gap is larger than a size of the ripping blade in the first axis direction.  

2. 	(Cancelled) 
3. 	(Currently Amended) The crushing apparatus according to claim [[2]] 1, 

a corner portion of the protruding portion provided on the third surface has an obtuse angle of 900 or more, or the corner portion is chamfered.  

4. 	(Original) The crushing apparatus according to claim 1, further comprising: 
a first gap-forming member provided on the first rotary shaft member and forming the gap; and 
a second gap-forming member provided on the second rotary shaft member and forming the gap.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, neither Hatanaka (US4260115 A) nor Hatanaka (US 4690340 A) disclose every single limitation as set forth, nor does the combination of Hatanaka (US4260115 A) and Hatanaka (US 4690340 A) teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein the first rotary cutter and the second rotary cutter each include: a first surface and a second surface that are perpendicular to the first axis direction, a third surface formed in a thickness direction of the first rotary cutter and the second rotary cutter, the tearing blade being provided on the third surface, and a ripping blade protruding in a direction intersecting the second surface between the second surface and the third surface, and a size of the gap is larger than a size of the ripping blade in the first axis direction.” in combination with the other limitations of the claim. 
Claims 3-4 are allowed because they depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        

/FAYE FRANCIS/Primary Examiner, Art Unit 3725